DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 2A-2C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extension with a hand grip with a diameter greater than the cylindrical shaft (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "said ratchet wrench cylindrical handgrip" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lozano et al. (7,055,028 “Lozano”).

    PNG
    media_image1.png
    157
    328
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    162
    366
    media_image2.png
    Greyscale
Lozano discloses all of the limitations of claim 11, i.e., a ratchet wrench comprising a ratchet wrench Fig. 1, partially shown here having a head portion 12 or 24 at one end and a handle portion 18 or 30 at an opposite end, wherein said handle portion has a handle and said handle is adapted to via 22 or 34 be coupled with an elongated member.
22 for coupling with said elongated member.
Regarding claim 13, Lozano meets the limitations, i.e., the ratchet wrench according to claim 11, wherein said handle has a male addendum section 34, said handle male addendum section is located at a distal end of said handle and adapted for coupling with said elongated member.

    PNG
    media_image3.png
    192
    185
    media_image3.png
    Greyscale
Lozano discloses all of the limitations of claim 14, i.e., a ratchet wrench extension Fig. 1, partially shown here comprising a male connector LF end and a female portion RT end, said female portion connected to said male connector by a cylindrical shaft body portion, wherein said extension has a handgrip defined by the body portion.


    PNG
    media_image4.png
    507
    303
    media_image4.png
    Greyscale
Claims 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (7,387,053).
Lee discloses all of the limitations of claim 14, i.e., a ratchet wrench extension an extension capable of being coupled to a ratchet wrench comprising a male connector 13 and a female portion26, said female portion connected to said male connector by a cylindrical shaft 10, Fig. 2, wherein said extension has a handgrip 30.
30 is substantially cylindrical 03:56.
Regarding claim 16, Lee meets the limitations, i.e., the ratchet wrench according to claim 15, wherein said ratchet wrench cylindrical handgrip has a diameter greater than said cylindrical shaft Fig. 2.
Regarding claim 17, Lee meets the limitations, i.e., the ratchet wrench according to claim 16, wherein both said male connector and female portion are substantially complimentary square shaped 13, 26 Fig. 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Li (2002/0078800).

    PNG
    media_image5.png
    133
    591
    media_image5.png
    Greyscale
Lozano discloses all of the limitations of claim 1, i.e., a ratchet wrench set comprising a ratchet wrench 14 having a head portion 12 at one end and a handle portion 18 at an opposite end, an extension not numbered having a male connector LF end as shown here and a female portion RT end, said capable of and said at least one socket adapted to be coupled to said male connector capable of, and wherein said handle portion is adapted to be coupled with said extension Fig. 1 for increasing the torque leverage of said ratchet wrench capable of and although Lozano describes a 
    PNG
    media_image6.png
    410
    207
    media_image6.png
    Greyscale
socket wrench, it does not disclose at least one socket.
Lozano in column 1, lines 17-21, discloses ratchet wrenches with extensions for use with a socket, e.g., as shown in Li Fig. 1. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide the system of Lozano with a socket to be used with extension and the ratchet as taught by Li for driving bolts and fasteners in hard-to-reach areas.
Regarding claim 2, PA (prior art, Lozano modified by Li) meets the limitations, i.e., the ratchet wrench set according to claim 1, wherein said handle portion has a receptacle 22, Fig. 1 Lozano for receiving said extension male connector.
Regarding claim 3, PA meets the limitations, i.e., the ratchet wrench set according to claim 1, wherein said handle portion 30 has a handle and male member section 34, said handle male member section is located at a distal end of said handle and adapted to couple with said extension female portion Fig. 1 Lozano.
Regarding claim 4, PA meets the limitations, i.e., the ratchet wrench set according to claim 1, wherein said extension has a handgrip body of shank Figs. 1 or 4 Lozano.
Fig. 4, except for disclosing cylindrical handgrip and handle. However, cylindrical handles and handgrips are common for these types of ratchet wrenches, as clearly shown by Li. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the system of Lozano with cylindrical handle and handgrip as taught by Li, for ease of manufacturing and/or for providing a comfortable handle and handgrip during operation.
Regarding claim 7, PA as applied to claim 6 meets the limitations, except for the extension handgrip to be knurled. Li further teaches knurled handgrip Fig. 1. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the system of PA with knurled handgrip as taught by Li, to provide better grip during use.
Regarding claim 8, PA meets the limitations, i.e., except for disclosing the size of the extension. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., to provide a 20” extension in adapting the tool for particular applications requiring relatively long extensions, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
 Regarding claims 9 and 10, PA meets the limitations, i.e., square receptacle 22 and male member section 34.
Conclusion
Prior art made of record and not relied upon at this time, is considered pertinent to applicant’s disclosure. Chiang is cited to show a related invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		
								/Hadi Shakeri/
June 15, 2021						Primary Examiner, Art Unit 3723